UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2329


BETTY WOODCOCK,

                  Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:12-cv-00474-AWA-TEM)


Submitted:   June 30, 2014                  Decided:   July 14, 2014


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel S. Jones, LAW OFFICES OF HARRY J. BINDER & CHARLES E.
BINDER, P.C., New York, New York, for Appellant. Nora Koch,
Acting   Regional  Chief   Counsel,    Victor  Pane,   Supervisory
Attorney, Pong Chulirashaneekorn, Assistant Regional Counsel,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Dana
J. Boente, Acting United States Attorney, Joel Eric Wilson,
Assistant   United  States   Attorney,   Norfolk,  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Betty     Woodcock    appeals        the    district      court’s       order

accepting     the     recommendation        of    the       magistrate      judge     and

affirming     the    Commissioner’s     denial         of    disability      insurance

benefits.     We have reviewed the parties’ briefs and the record

on appeal and find no reversible error.                     Accordingly, we affirm

for   the   reasons    stated    by   the    district        court.        Woodcock    v.

Colvin, No. 2:12-cv-00474-AWA-TEM (E.D. Va. Aug. 30, 2013).                           We

dispense    with      oral   argument       because         the    facts    and     legal

contentions    are    adequately      presented        in    the   materials      before

this court and argument would not aid the decisional process.


                                                                              AFFIRMED




                                        2